Citation Nr: 1428878	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disorders of the lumbar spine, bilateral knees, and bilateral feet, claimed as due to "joint pain" or fibromyalgia, to include as secondary to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1972 and from October 1990 to May 1991, with participation in Operation Desert Storm.  He additionally served in the Air National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, which denied the claims on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

2.  The Veteran's straightening of the normal lordosis of the lumbar spine, hypertrophic spurring of the lumbar spine, abnormal patellar tracking of the bilateral knees, partial loss of the arch of the bilateral feet, arthralgia, and bilateral foot strain are known clinical diagnoses, which did not manifest in service or for many years thereafter, and are not shown to be related to the Veteran's service.

3.  The weight of the competent medical evidence is against a finding that the Veteran has a current diagnosis of chronic fatigue syndrome.

4.  The Veteran does not have a valid medical diagnosis of fibromyalgia.

5.  The Veteran does not have a valid medical diagnosis of arthritis.


CONCLUSIONS OF LAW

1.  Service connection for a joint pain disorder, to include disorders of the spine, feet, and knees, to include as secondary to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1117, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).

2.  Service connection for fibromyalgia, to include as secondary to undiagnosed illness, is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.

3.  Service connection for chronic fatigue syndrome, to include as secondary to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304,  3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regards to the claims for service connection in June 2006.  This letter provided notice as to what evidence was required to substantiate his claims, including information concerning the requirements to substantiate a claim for service connection for a Gulf War undiagnosed illness.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in January 2012.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, service personnel records, the reports of adequate VA examinations, a letter from the Veteran's private physician, testimony from the March 2011 Board hearing, and lay statements of the Veteran.  

The CAVC has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the March 2011 Board hearing, the issues on appeal were identified.  The Veteran provided testimony regarding his in-service and post-service symptomatology and the medical treatment he has received for his fatigue and joint pain.  The undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  The Board finds that not only were the issues "explained ... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained, and the appellant provided ample testimony to address these outstanding issues.  See Bryant, 23 Vet. App. at 497.  Consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the Board may proceed to adjudicate the claims based on the current record.

The instant claims were remanded by the Board in May 2011.  In August 2011, the agency of original jurisdiction (AOJ) sent the Veteran notice requesting that he identify the names, addresses, and dates of treatment for medical care that he has received.  The Veteran did not respond to this request.  The Veteran was afforded a VA examination in November 2011.  The examiner performed a thorough in-person examination of the Veteran, reviewed the entire claims file, and provided an adequate opinion which was associated with the claims file and reviewed by the AOJ prior to their issuance of a supplemental statement of the case in January 2012.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, there is no indication that there is any additional relevant evidence to be obtained by VA, and the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Relevant Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (2013).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the Air National Guard under 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(c)(3).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases such as arthritis, if the disability is manifest to a compensable degree within one year of discharge from active duty service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  Functional gastrointestinal disorders also fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

For VA purposes, the diagnosis of chronic fatigue symptoms requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a (2013).

Analysis

The Veteran claims entitlement to service connection for joint pain, including lumbar spine, bilateral knee, and bilateral foot disorders, fibromyalgia, and chronic fatigue syndrome.  He explained at his March 2011 Board hearing that he began feeling fatigued or "run down" in 1993 or 1994, and that he began feeling joint pain very soon after his return from deployment in the Middle East 1991.  The Veteran stated that he believed his pain and fatigue to be related to an undiagnosed illness caused by service in the Persian Gulf.  The Veteran has also asserted that his foot and ankle pain is caused by the stress of wearing boots and carrying excessive weight in the service.

The Veteran's personnel records confirm that he served in Operation Desert Storm.  His service treatment records contain no complaints or treatment related to joint pain or fatigue.  The Veteran's Air National Guard records are also silent for any complaints of joint pain or fatigue in the years following his separation from active duty in 1991.  In a February 1993 physical evaluation, the Veteran marked in the Report of Medical History that he had no problems with arthritis, back pain, foot trouble, or swollen or painful joints.  Physical examination found all of the Veteran's body parts to be normal, and the examiner noted that "Examinee denied, and review of medical records fails to reveal any other significant medical or surgical history since last exam 15 July 1989."  The Veteran was found to have an abnormal electrocardiogram in February 1993, and stress testing found that he was negative for stress but had poor exercise tolerance.  In February 1998, the Veteran again reported no problems with his joints or extremities, and physical evaluation found all body parts to be normal.  The examiner again noted that the Veteran reported to significant medical history since the last examination in 1993.  The only notation in the service treatment records pertaining to joint pain is the Veteran's report in June 2003 that he was receiving outside treatment for arthritis.

The Veteran's private treatment records show that he has complained of lower back pain, but with no accompanying diagnoses.  October 2005 X-rays showed no fracture or subluxation of the lumbar spine, with normal alignment and well maintained vertebral body heights and disc space, and December 2006 X-rays showed no significant abnormalities of the lumbar spine, with normal intervertebral disc spaces, no significant disc bulge, and no significant canal stenosis.  The Veteran has also had X-rays taken in December 2003 of the left hip which showed no fracture or dislocation.  In December 2005, the Veteran was diagnosed with mild supine related sleep disorder breathing.  A sleep study found sleep apnea/hypopnea events occurring 4 times per hour.

The Veteran's private physician also submitted a letter in March 2011, which stated that the Veteran "suffers from Chronic Fatigue and recurrent Bronchitis."  There were no treatment records or evaluation findings accompanying the statement.

The Veteran was afforded a VA examination in March 2007,  He reported that he had sleep problems, including snoring and catching his breath, since 1993 or 1994.  The Veteran reported that he "gets tired easily and does not have much get up and go."  He reported having lower back pain, neck pain, left knee pain, and foot pain for the past 6 to 8 years.  He reported having back pain after standing for 10 minutes or walking short distances, neck grinding and stiffness 4 to 5 times a week, and left knee and foot pain and stiffness in the mornings.  On physical examination, the examiner noted pain and tenderness in the Veteran's neck, tenderness in the arches of both feet, and flattening of both arches with standing.  There was no muscle weakness, atrophy, spasm, or laxity.  Spinal examination was normal except for straightening of the normal lordosis of the lumbar spine.  Range of motion testing of the knees revealed some clicking and abnormal tracking.  X-rays of the knees showed no acute or significant focal bony anomalies. The examiner diagnosed the Veteran with abnormal patellar tracking of the right and left knees.  Range of motion testing of the thoracolumbar and cervical spine showed some limitation of motion and pain on active motion.  X-rays of the spine showed minimal hypertrophic spurring with no other significant bony abnormalities, and the examiner gave diagnoses of straightening of the normal lordosis of the cervical spine and minimal hypertrophic spurring of the lumbar spine.  The examiner stated that the disorders of the spine developed years after his active duty and were not caused by or aggravated by his active duty tour.  The examiner further noted that the lumbar spine disorder is a process of aging, "especially in a heavy man."  Examination of the feet showed normal weight bearing, with decreased arch present on weight bearing.  There was no pain on manipulation, weakness, instability, or swelling.  There was tenderness on the sole of the foot of the plantar arch.  X-rays showed no acute bony abnormality, fracture, or dislocation.  The examiner diagnosed the Veteran with partial loss of the arch of the left and right feet with weight bearing.  He opined that this disorder developed in the past few years and was not caused or aggravated by his active service, but was due to a process of aging in a heavy man.

The Veteran was afforded an additional VA examination in November 2011.  The Veteran reported that he began having problems with his back in approximately 1996.  He stated that it started out as numbness and was intermittent, but that it has now become more constant.  Range of motion testing showed less movement than normal and pain on motion.  The examiner diagnosed the Veteran with chronic lumbago.  He stated that the Veteran had an abdominal girth of 52 inches and a weight of 270 pounds, and that this diminished his ability to flex at the hips and caused back pain, "as his center of mass is farther forward, affecting the weight distribution to his spine."  Physical examination and X-rays of the feet showed no abnormalities.  The examiner diagnosed the Veteran with arthralgia and bilateral foot strain and stated that "foot pain is felt by this examiner to be the result of the effects of aging in a morbidly obese man."  Regarding the knees, the Veteran reported having pain since approximately 1996.  He stated that they hurt most often with exertion, with occasional flare-ups in the left knee.  Range of motion testing showed some limitation of motion and pain on active motion.  X-rays of the knees were normal.  The Veteran reported having functional limitation around the house caused by knee pain and shortness of breath.  The examiner noted that "[s]hortness of breath is cited as much as pain as a cause of limitation of activity in this veteran with a 66 pack year history of cigarette smoking."  The examiner noted the Veteran's prior diagnosis of abnormal tracking of the patella and gave him a current diagnosis of arthralgia of the knees.

The November 2011 examiner ultimately opined that the Veteran's claimed disorders were less likely than not related to any in-service injury, event, or illness.  He stated that the Veteran reported that his pain began in 1996, several years after his active duty service.  The examiner noted that the service treatment records were silent regarding any injury to those areas, and stated that if wearing boots and carrying gear were responsible for his symptoms, he would expect to see symptoms at the time of service, or very soon afterwards.  The examiner reiterated that the Veteran's low back condition, knee condition, and foot condition were a result of the aging process, aggravated by his obesity.  He noted that the knee and foot conditions were mechanical problems caused by the strain of weight bearing.  He stated that the foot condition "could be related to Gulf War service with boots and gear taken into consider[ation], but I would expect the symptoms of foot pain to have appeared sooner."  The examiner stated that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  He did not have pain in the classic areas, he was not tender to palpation in the classic areas, he did not have a mood disorder, and while he did have fatigue, this was "a very non-specific issue."  The examiner also found that the Veteran did not meet the criteria for chronic fatigue syndrome.  He noted that the Veteran's laboratory findings were normal, and diagnosed him with subjective fatigue, noting again that the Veteran's activities were largely limited by shortness of breath.

The Veteran was also given a Gulf War general medical examination in November 2011 by the same examiner.  The Veteran reported having sinusitis, a rash skin disorder, fatigue, shortness of breath, and pain.  He reported having fatigue ever since his military discharge.  He stated that he naps almost every afternoon, and occasionally twice, but that he sleeps very poorly at night, awakening 2 or 3 times.  The Veteran reported having once been diagnosed with fibromyalgia, but could not recall the details of the diagnosis.  He reported feeling very stiff in the morning and having sudden onsets of pain and fatigue in his upper arms while doing certain activities, such as reading the paper, and pain in his back and legs after cutting the grass or climbing stairs.  The examiner stated that the Veteran did not have fibromyalgia, but that his exertion is halted due to shortness of breath.

In light of the evidence of record discussed above, there is no basis that would allow for a grant of direct service connection for either claim. 

The Veteran does have qualifying service in Southwest Asia during the Persian Gulf War.  The threshold question, therefore, in determining whether the Veteran has a disorder due to his service in the Persian Gulf War, is whether he demonstrated objective indications of a qualifying chronic disability.

As noted above, a qualifying chronic disability is defined as a disability which manifested to a degree of 10 percent or more prior to December 31, 2016, and resulted from an undiagnosed illness and or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317(a)(1)(2).  Further, objective indications of chronic disability include signs in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

In the instant case, the Veteran has current complaints of pain in his back, knees, and feet which have been variously diagnosed as straightening of the normal lordosis of the lumbar spine, hypertrophic spurring of the lumbar spine, abnormal patellar tracking of the bilateral knees, partial loss of the arch of the bilateral feet, arthralgia, and bilateral foot strain.  The November 2011 examiner has also clearly provided the likely etiology for the Veteran's lower extremity joint pain, stating that this pain is mechanical in nature and caused by the normal aging process, exacerbated by weight, and that functional limitation was largely due to shortness of breath related to long-term smoking.  The Veteran's joint pain therefore has known clinical diagnoses and etiologies, and the presumption of service connection as an undiagnosed illness does not apply.  There is furthermore no competent medical evidence of record which contradicts the findings of the VA examiners, and at no time has the Veteran's joint pain ever been identified as signs or manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with Persian Gulf War service.

The Veteran is competent to report symptoms such as pain and stiffness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Nevertheless, as soreness and pain are subjective and not objective indications of a chronic disability perceptible to an examining physician and capable of independent verification, the Veteran's lay reports of pain and stiffness in his back and extremities cannot meet the criteria for a qualifying chronic disability under 38 C.F.R. § 3.317(a)(3).

The Board has also considered the Veteran's reports of feeling excessive fatigue and weakness, which he believes is also caused by a Persian Gulf undiagnosed illness.  The report of the November 2011 VA examiner clearly states that the Veteran does not meet the criteria for a diagnosis of either fibromyalgia or chronic fatigue syndrome.  The examiner explained that the Veteran did not have pain in the classic areas, was not tender to palpation in the classic areas, and did not have a mood disorder, and therefore his subjective reports of fatigue, alone, were insufficient to establish a diagnosis of fibromyalgia.  The Veteran also stated at the March 2011 Board hearing that he had not been diagnosed with fibromyalgia, and there is furthermore no competent medical evidence of record indicating that the Veteran has ever been diagnosed with fibromyalgia.

The requirements for a diagnosis of chronic fatigue syndrome are clearly laid out in VA regulations.  38 C.F.R. § 4.88a.  While the March 2011 letter from the Veteran's private physician states that the Veteran has chronic fatigue, the physician did not provide any information regarding what symptoms the Veteran has demonstrated which would indicate a diagnosis of chronic fatigue syndrome pursuant to VA regulations.  Id.  The treatment records from the private physician which the Veteran has provided to VA contain absolutely no discussion of chronic fatigue syndrome-related symptomatology, nor do they show a diagnosis of chronic fatigue syndrome.  The Board therefore finds the November 2011 VA examiner's opinion to be far more probative on the question of whether the Veteran has a current diagnosis of chronic fatigue syndrome.

The Board also points out that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have fibromyalgia or chronic fatigue syndrome, there is no valid claim for service connection for either of these disorders.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

As the evidence does not show that the Veteran has any chronic disorder manifested by joint pain or fatigue which either meets the criteria for a qualifying chronic disability or which resulted from an undiagnosed illness or medically unexplained chronic multisymptom illnesses, service connection is not warranted for fibromyalgia or chronic fatigue syndrome or for a joint pain disorder, including disorders of the lumbar spine, bilateral knees, and bilateral feet, due to the Veteran's service in the Persian Gulf, and presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.

The Veteran does have current diagnoses of disorders of the spine, knees, and feet.  Regarding service connection on a direct basis, in light of the evidence presented, the Board finds that service connection for any joint pain disorder, including spine, knee, and foot disorders, is not warranted.  The Veteran's service treatment records contain no complaints or treatment related to joint pain, the spine, the knees, or the feet.  At his February 1993 National Guard physical evaluation, the most recent physical evaluation following the Veteran's separation from active duty service in May 1991, he reported that he had no problems with arthritis, back pain, foot trouble, or swollen or painful joints.  Physical examination found all of the Veteran's body parts to be normal, and it was specifically noted that the Veteran had no significant medical problems since his last examination in 1989.  The Veteran again denied having any pain in his joints at a February 1998 examination.  The earliest record of the Veteran reporting arthritis or other joint pain is in 2003, approximately 12 years since his separation from active duty.  The passage of so many years between discharge from active service and the medical documentation of a claim of disability is a factor that weighs against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board therefore finds the Veteran's statements that he began feeling joint pain immediately after his return from deployment in 1991 are inconsistent with the evidence of record, and do not provide credible evidence of a continuity of symptomatology since active duty service.

There is no competent medical evidence of record indicating that the Veteran's current joint pain, to include spine, knee, and foot disorders, are related to any event or injury in his active duty service.  The March 2007 and November 2011 VA examiners both found that the Veteran's current joint pain was not related to service, but was instead caused by the normal aging process exacerbated by weight-related body stress.  While the November 2011 VA examiner stated that the Veteran's foot condition "could be related to Gulf War service with boots and gear taken into consider[ation]," the examiner went on to indicate that this was unlikely, as he would have expected "the symptoms of foot pain to have appeared sooner."  This statement is inadequate to provide a positive nexus for the Veteran's foot disorder, as an opinion that a current disorder could be related to service is not adequate to support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient to support a claim); see also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient).  Furthermore, this statement, to the extent that it might raise even a slight possibility of a connection between the Veteran's active duty service and his current foot disorder, is greatly outweighed by the opinion of the March 2007 examiner, who opined that the Veteran's partial loss of the arch of the left and right feet was not caused or aggravated by active service, but was due to the process of aging in a heavy man.

The only statements in favor of a finding of a relationship to service are those of the Veteran herself.  The Board acknowledges the Veteran's statements indicating that he believes his joint pain was incurred in or otherwise related to his service in the Persian Gulf.  While the Veteran is competent to report on his symptoms of joint pain, as a layperson not shown to possess appropriate medical training and expertise, he is not competent to render an opinion on the etiology of his joint pain, as such requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his joint pain, including any of his current diagnoses of the spine, knees, or feet, is related to his active duty military service  is not a competent medical opinion.  As such, the medical findings and opinion of the VA examiners warrant greater probative weight than the Veteran's lay contentions.  

In addition, while the Veteran did indicate in a 2003 medical history report that he was being treated for arthritis, this diagnosis is not supported by either the evaluations of his private X-rays taken in 2003-2006 or in the X-rays taken in conjunction with his VA examinations.  There is no competent medical evidence that the Veteran has ever been diagnosed with arthritis, as no evidence that any arthritis manifested to a compensable degree within 1 year of discharge from active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the Veteran had service in the Air National Guard until June 2006.  However, neither the appellant nor his representative has identified, presented, or alluded to the existence of any medical evidence or opinion addressing any relationship between the Veteran's joint pain or fatigue and any period of ACDUTRA or INACDUTRA.  The Veteran's National Guard treatment records contain no complaints or treatment related to joint pain or fatigue other than the Veteran's report that he was receiving private treatment for arthritis in 2003.  There is no indication of the record that the Veteran experienced any injury while on ACDUTRA or INACDUTRA, nor has this ever been asserted by the Veteran.  The Board therefore finds no evidence which could support a finding that the Veteran's current joint pain or fatigue is in any way related to any event or injury during the Veteran's periods of ACDUTRA and INACDUTRA in the Air National Guard.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).

The Board lastly notes that to the extent that the Veteran's feelings of fatigue may be related to his diagnosis of mild supine related sleep disorder breathing and sleep apnea, entitlement to service connection for a sleep disorder was claimed separately by the Veteran and addressed in a September 2012 rating decision by the RO.  The Veteran has not perfected an appeal as to this issue, and the Board therefore does not have jurisdiction over the it.

As there is no competent evidence favorable to the claims of service connection for a joint pain disorder, a lumbar spine disorder, a bilateral knee disorder, a bilateral foot disorder, fibromyalgia, chronic fatigue syndrome, or other undiagnosed illness, the preponderance of the evidence is against the claims of service connection for the reasons articulated, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for disorders of the lumbar spine, bilateral knees and bilateral feet, claimed as due to "joint pain" or fibromyalgia, to include as secondary to undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to undiagnosed illness, is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


